630 So.2d 217 (1993)
Michael WARD, Appellant,
v.
The STATE of Florida, Appellee.
No. 93-925.
District Court of Appeal of Florida, Third District.
December 28, 1993.
Rehearing Denied February 1, 1994.
Michael Ward, in pro. per.
Robert A. Butterworth, Atty. Gen., for appellee.
Before BARKDULL, BASKIN and GERSTEN, JJ.
PER CURIAM.
Michael Ward appeals an order denying his motion to correct illegal sentence pursuant to Rule 3.800, Florida Rules of Criminal Procedure. Ward raises several issues in his motion; one merits discussion.
Ward was sentenced to 30 years in prison with three years minimum mandatory on a third degree murder with a firearm conviction, to run consecutively with a 30 year term in prison with three years minimum mandatory on an attempted second degree murder with a firearm conviction. Ward correctly asserts that imposition of consecutive minimum mandatory sentences under the facts of this case is error. "It is error to impose consecutive mandatory minimum sentences for the use of a firearm during a single criminal episode, even where there are two victims, where the episode occurred without interruption in time and location." Weatherspoon v. State, 624 So.2d 405, 407 (Fla. 2d DCA 1993); Wilson v. State, 467 So.2d 996 (Fla. 1985); Palmer v. State, 438 So.2d 1 (Fla. 1983). In this case, imposition of consecutive minimum mandatory sentences is illegal. Bass v. State, 530 So.2d 282 (Fla. 1988).
The order is reversed and the cause remanded for resentencing.
Reversed and remanded.